Citation Nr: 0200029	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  01-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the mandible.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active naval service from September 1963 to 
February 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which denied a rating in excess of 30 percent 
for generalized anxiety disorder and a compensable rating for 
residuals of a fracture of the mandible.

The Board notes that in a September 2001 statement, the 
veteran raised a claim of entitlement to service connection 
for a back disability.  Since this recent claim has not as 
yet been addressed by the RO, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
by anxiety, sleep impairment, depressed mood, panic attacks, 
decreased concentration, and difficulty in maintaining 
effective social relationships.

2.  The residuals of a fracture of the mandible are 
manifested by missing teeth and severe bone loss in the 
mandible, replaced by mandibular partial denture; inter-
incisal range of motion of 20-30 millimeters; lateral motion 
from 10-20 millimeters, bilaterally; and no malunion or 
nonunion of the mandible.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for 
generalized anxiety disorder have been met.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.130; Diagnostic Code 9400 (2001).

2.  The criteria for a 20 percent rating, but no higher, for 
residuals of a fracture of the mandible have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.150 including Code 9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has recently been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
In this case, the Board concludes the discussions in the 
rating decision, the Statement of the Case, and RO's August 
2001 letter adequately informed the veteran of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In this case, the veteran's service medical records 
and pertinent VA clinical records have been associated with 
the claims folder.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
generalized anxiety disorder or residuals of a fracture of 
the mandible that have not been associated with the claims 
file.  Finally, in accordance with VA's duty to assist, the 
veteran was afforded VA medical and psychiatric examinations 
in February 2001.  The Board finds that the reports of the 
examinations are sufficiently detailed and adequately address 
the specific criteria in the Rating Schedule.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 & Supp. 2001).  
Thus, there no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

I.  Factual Background

The veteran's service medical records show that in September 
1964, he was involved in an automobile accident was 
thereafter treated for multiple bruises and a simple fracture 
of the mandible.  In December 1964, he complained of, inter 
alia, transient dizziness, nausea, and abdominal pain.  The 
diagnosis was anxiety reaction, rule out early appendicitis 
and urinary tract infection.  In January 1965, he was 
hospitalized for further evaluation after he was diagnosed 
with an emotionally unstable personality.  A subsequent 
report of a Board of Medical Survey arrived at the conclusion 
that the veteran manifested a personality disorder which 
rendered him unsuitable for further naval service.  In 
February 1965, he was honorably discharged from service by 
reason of unsuitability.  

Later that month, the veteran submitted claims of service 
connection for a nervous condition and residuals of a broken 
jaw.  In connection with his claims, he was afforded a series 
of VA medical examinations in March 1965.

On VA dental examination in March 1965, the veteran reported 
that he had fractured his mandible in an automobile accident 
in 1964.  Examination revealed apparently normal 
temporomandibular joint articulation and no displacement of 
the mandible and/or occlusion.  X-ray studies revealed a wire 
suture over the antero-inferior aspect of the mandible with 
no definite fracture.  The position of the mandible was 
normal and there was no obvious malalignment.  The diagnoses 
included residuals of a fractured mandible, partial absence 
of teeth, acquired, missing teeth numbers 22-27, with 
satisfactory partial mandibular denture.  

On VA psychiatric examination in March 1965, the veteran 
reported that he had been medically discharged from service 
due to nervousness.  He indicated that his nervousness began 
after his September 1964 automobile accident.  On 
examination, the veteran was mildly tense and anxious.  The 
diagnosis was mild anxiety reaction manifested by overt 
tension and anxiety and subjective symptoms of restlessness 
and trouble sleeping.  

By June 1965 rating decision, the RO granted service 
connection for anxiety reaction and residuals of a fracture 
of the mandible and assigned zero percent ratings for these 
disabilities from February 13, 1965.  

In May 1997, the veteran filed a claim for an increased 
rating for his nervous disability, stating that his condition 
had worsened over the years.  In connection with his claim, 
the RO obtained VA clinical records dated from June 1996 to 
May 1997.  These records are negative for notations of 
treatment for a psychiatric disability or residuals of a 
fracture of the mandible.  

The veteran underwent VA orthopedic examination in June 1997, 
which was negative for complaints or findings pertaining to 
the mandible.  On VA psychiatric examination in July 1997, 
the veteran reported that he had been referred to the VA 
Mental Health Clinic for problems with anxiety and sleeping.  
He indicated that he was advised to take medications, but 
declined.  He stated that this was the only contact he had 
had with mental health professionals since his treatment 
during service.  His current complaints included sleep 
difficulties, irritability with family members, 
claustrophobia, and muscle tension.  He stated, however, that 
he was able to handle the stress and pressure of his job and 
maintained a reasonable relationship with his coworkers and 
superiors.  The diagnosis was generalized anxiety disorder.  
A Global Assessment of Functioning (GAF) score of 60 was 
assigned, and it was noted that this represented moderate 
impairment, primarily in social relations.  

By December 1997 rating decision, the RO recharacterized the 
veteran's psychiatric disability as generalized anxiety 
disorder, and increased the rating therefor to 30 percent, 
effective May 16, 1997.

In January 1998, the veteran submitted a statement in which 
he indicated that he had been having trouble with his jaw.  
He was afforded a VA dental examination in January 1998, 
which revealed no functional impairment.  It was noted that 
teeth numbers 7, 15, 17-19, 22-28, 30, and 32 were missing 
and had been replaced by a mandibular partial denture.  It 
was also noted that X-ray examination showed an old wire from 
a prior mandible fracture, which was now healed.  By May 1998 
rating decision, the RO denied a compensable rating for 
fracture residuals of the mandible.  

In November 2000, the veteran filed his most recent claim for 
increased ratings for his generalized anxiety disorder and 
residuals of a fracture of the mandible.  He indicated that 
he had been treated for both disabilities at the Albuquerque 
VA Medical Center.  

In connection with the veteran's claims, the RO obtained VA 
clinical records, dated from April 2000 to January 2001.  In 
pertinent part, these records show that the veteran's 
"problem list" included generalized anxiety disorder, 
although no episodes of treatment for this disability were 
noted.  These records are negative for complaints or findings 
pertaining to residuals of a fracture of the mandible.  

In February 2001, the veteran underwent VA psychiatric 
examination at which he reported that he had had trouble with 
anxiety on and off since service, although his symptoms had 
clearly worsened over the past six to seven years.  He 
indicated that in addition to generalized worry, 
irritability, muscle tension, fatigue, decreased 
concentration, and sleep difficulties, he also had episodic 
panic attacks which occurred very suddenly and lasted for 
five to ten minutes.  He also described claustrophobic 
symptoms and indicated that his mood had worsened to the 
point that he felt depressed most of the time.  As to his 
work history, he indicated that he worked as a rancher since 
his service separation, but indicated that his last real 
ranching job was two years earlier when his former employer 
shut down.  He reported having a great deal of difficulty 
since that time finding work in light of his age and limited 
skills.  On mental status examination, he was appropriately 
dressed and groomed, and he was alert and oriented, but 
somewhat depressed.  His speech was normal and thought 
processes were linear, logical, and goal oriented.  Thought 
content was unremarkable except for thoughts of suicide 
without intent or plan.  His memory and concentration were 
grossly intact, as were his abstractive abilities, insight 
and judgment.  In summary, the examiner noted that the 
veteran had a long history of generalized anxiety disorder 
with worsening symptoms in recent years and more recent onset 
of panic attacks and major depressive symptoms.  He also 
noted that the veteran had been resistant to taking 
medications and that his level of functioning had 
deteriorated significantly in the past few years.  The 
diagnoses were generalized anxiety disorder, panic disorder 
without agoraphobia, and major depressive episode with 
moderately severe psychosocial stressors; a GAF of 60 was 
assigned.

On VA dental examination in February 2001, the veteran 
reported that he had been involved in a car accident in 
service, which had resulted in the loss of numerous 
mandibular teeth.  He reported that he currently wore a 
mandibular partial denture to replace the missing teeth.  On 
examination, missing teeth numbers 1, 2, 15-19, 22-30, and 32 
were noted.  Inter-incisal motion was 20-30 millimeters.  
Right and left lateral motion was 10-20 millimeters.  The 
veteran was noted to have moderate bone loss in the maxilla 
and severe loss of bone in the mandible, although the bone 
loss in the mandible was replaced by a mandibular removable 
partial denture.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Anxiety disorder

The veteran's anxiety disorder is currently rated 30 percent 
disabling under the general rating formula for mental 
disorders, which provides for a 30 percent rating where there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.  See 
38 C.F.R. § 4.130, Code 9400 (2001).

Having considered the entire record with particular emphasis 
on the recent medical evidence, the Board finds that the 
evidence supports the assignment of a 50 percent rating, but 
no higher, for generalized anxiety disorder.  

As noted above, on most recent VA psychiatric examination in 
February 2001, the veteran reported that, in addition to 
generalized worry, irritability, muscle tension, fatigue, 
decreased concentration, and sleep difficulties, he also had 
episodic panic attacks.  He also indicated that his mood had 
worsened to the point that he felt depressed most of the 
time.  He also reported that he had been having marital 
difficulties and difficulties in his relationship with his 
daughter.  As noted, a 50 percent evaluation is assigned for 
occupational and social impairment due to such symptoms as 
panic attacks more than one a week, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, although the veteran does not meet all the criteria for 
a 50 percent rating for generalized anxiety disorder, the 
Board nonetheless finds that because some of the criteria 
have been met, his disability picture more nearly 
approximates the criteria for the 50 percent rating.  See 38 
C.F.R. § 4.7 (2001).

This determination is supported by the assignment by the VA 
examiner of a GAF score of 60.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of 51-60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  Id.  In 
this case, the score assigned to the veteran is indicative of 
moderate symptoms, which is consistent with a 50 percent 
evaluation.  

However, the Board finds that the veteran is not entitled to 
a rating in excess of 50 percent.  With regard to the 
criteria for the 70 percent rating, the veteran's generalized 
anxiety disorder has not been shown to have caused 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood due to symptoms such as those 
described in the Rating Schedule.  He has not been shown by 
the recent medical evidence to have obsessional rituals which 
interfere with routine activities, or illogical, obscure, or 
irrelevant speech.  In fact, on most recent VA psychiatric 
examination, he was described as cooperative and pleasant, 
his speech was normal, his thought processes were logical, 
and his memory, concentration, insight, and judgment were 
grossly intact.  While the veteran has had thoughts of 
suicide, it was noted that there was no intent or plan.  
Likewise, although he has been shown to experience anxiety 
and depression, there is no evidence of "near-continuous" 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  There is also 
no evidence of impaired impulse control (such as unprovoked 
irritability with periods of violence); or spatial 
disorientation; neglect of personal appearance and hygiene.  
In addition, while the veteran has reported current marital 
difficulties and some family difficulties with his daughter, 
he has not been shown to be unable to establish and maintain 
effective relationships.  In view of the foregoing, the Board 
concludes that the evidence does not support the assignment 
of a 70 percent rating for anxiety disorder.  

In sum, the Board finds that the generalized anxiety disorder 
symptomatology that has been shown in this case warrants a 50 
percent rating.  The degree of impairment resulting from his 
service-connected anxiety neurosis clearly does not more 
nearly approximate the criteria for the next higher or 70 
percent rating.  38 C.F.R. §§ 4.7, 4.130, Code 9400 (2001).

Residuals of a fracture of the mandible

Malunion of the mandible is rated pursuant to 38 C.F.R. § 
4.150, Code 9904 (2001).  Pursuant to those criteria, a 
noncompensable rating is warranted for slight displacement.  
Moderate displacement warrants a 10 percent rating and severe 
displacement warrants a 20 percent rating.  It is noted that 
the rating is dependent upon degree of motion and relative 
loss of masticatory function.

Nonunion of the mandible warrants a 30 percent rating if 
severe and a 10 percent rating if moderate.  38 C.F.R. 
§ 4.150, Code 9903 (2001).

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Code 9905 (2001), an interclass range 
of zero-10 millimeters warrants a 40 percent rating.  An 
inter-incisal range of 11-20 millimeters warrants a 30 
percent rating.  A 20 percent rating is warranted for an 
inter-incisal range of 21-30 millimeters.  An inter-incisal 
range of 31-40 millimeters warrants a 10 percent rating.  A 
range of lateral excursion of zero-4 millimeters warrants a 
10 percent rating.  It is noted that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  

Finally, loss of teeth due to the loss of substance of the 
body of the maxilla or the mandible without loss of 
continuity, but where the lost masticatory surface cannot be 
restored by a suitable prosthesis, warrants a 10 percent 
rating when all upper and lower teeth on one side are 
missing, all lower anterior teeth are missing, or all upper 
anterior teeth are missing.  Where all lower teeth are 
missing, a 30 percent rating is warranted.  However, where 
lost masticatory surface can be restored by suitable 
prosthesis, a zero percent rating is warranted.  38 C.F.R. § 
4.150, Code 9913 (2001).  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the evidence supports a 20 percent 
rating, but no higher, for residuals of a fracture of the 
mandible.  Initially, the Board notes that there has been no 
showing of either nonunion or malunion of the mandible.  
Rather, VA examinations have indicated that the fracture is 
healed, with no displacement of the mandible.  Thus, the 
criteria for a compensable rating under 38 C.F.R. § 4.150, 
Codes 9903 and 9904 have not been met.  

Likewise, while most recent VA medical examination revealed 
missing teeth and severe bone loss in the mandible, it was 
noted that such had been replaced by a mandibular removable 
denture.  Thus, a compensable rating under 38 C.F.R. § 4.150, 
Code 9913 is not warranted as the loss of masticatory surface 
has been restored by suitable prosthesis.  

However, the Board notes that the record does establish that 
the veteran's disability is manifested by limited motion of 
temporomandibular articulation.  As noted, a 20 percent 
evaluation is warranted for an inter-incisal range of 21-30 
millimeters.  On most recent VA dental examination in 
February 2001, the examiner indicated that inter-incisal 
motion was 20-30 millimeters.  The Board concludes that these 
findings are sufficient to warrant a 20 percent rating under 
38 C.F.R. § 4.150, Code 9905.  Although the veteran also 
exhibited a range of lateral excursion from 10-20 
millimeters, the regulation specifically provides that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  Thus, a 
separate 10 percent rating for limited lateral excursion is 
not warranted.  

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
DeLuca, 8 Vet. App. at 205-07.  Further, 38 C.F.R. § 4.59, 
which addresses the evaluation of arthritis, recognizes that 
painful motion is an important factor of disability, entitled 
to at least the minimum applicable evaluation.  In this case, 
however, there has been no showing of arthritis, painful 
motion, or other pathology sufficient to warrant a rating in 
excess of 20 percent for residuals of a fracture of the 
mandible. 

The Board finds that the symptomatology resulting from the 
residuals of the fracture of the mandible which have been 
shown in this case warrants a 20 percent rating.  The degree 
of impairment resulting from his service-connected residuals 
of a fracture of the mandible clearly does not more nearly 
approximate the criteria for the next higher rating.  38 
C.F.R. §§ 4.7, 4.150, Code 9905 (2001).  

In reaching its decision regarding both issues on appeal, 
consideration has also been given to whether an 
extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
The record shows that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001), 
but determined such a referral was unwarranted.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

In this case, the Board has reviewed the record with these 
mandates in mind and agrees with the RO that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
service-connected generalized anxiety disorder or residuals 
of a fracture of the mandible markedly interferes with his 
employment.  There is no evidence of record showing frequent 
hospitalization due to these disabilities.  Indeed, it does 
not appear that he has been hospitalized for the disabilities 
at all.  Consequently, the Board finds that no further action 
on this matter is warranted.


ORDER

A 50 percent rating for generalized disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 20 percent rating for residuals of a fracture of the 
mandible is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

